

116 S4682 IS: Care Corps Demonstration Act of 2020
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4682IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Udall (for himself, Ms. Baldwin, Mr. Van Hollen, Mr. King, Ms. Smith, Mrs. Gillibrand, Mr. Blumenthal, Mr. Heinrich, Mr. Carper, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide grants for local care corps programs.1.Short titleThis Act may be cited as the Care Corps Demonstration Act of 2020.2.Sense of CongressIt is the sense of Congress that—(1)personal care services (also referred to as personal assistance services or personal attendant services)—(A)provide critical support for individuals with disabilities and older adults to live as independently as possible in their homes and communities, thereby avoiding unwanted and often more costly institutionalization in nursing homes and other facilities; and(B)serve as a critical component of independent living for individuals with disabilities and older adults;(2)direct care workers and social workers provide a broad range of essential services that help seniors and individuals with disabilities live independently in their homes and communities; and(3)local care corps programs supported pursuant to subpart XIII of part D of title III of the Public Health Service Act, as added by section 3 of this Act, are intended to supplement and not supplant the work of individuals in these professions.3.Grants for local care corps programsPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following:XIIILocal care corps programs340J.Grants for local care corps programs(a)In generalThe Secretary may award grants to eligible entities described in subsection (b) to establish and implement a local care corps program through which eligible volunteers described in subsection (c) perform approved care services described in subsection (d).(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a public or private nonprofit entity (including any such entity that is faith-based) that is—(1)part of an aging network, as defined in section 102(5) of the Older Americans Act of 1965;(2)a time-banking or volunteer organization that has expertise in delivering home- and community-based long-term services and supports to older adults or people with disabilities;(3)a State, county, Tribal, or local government;(4)a center for independent living (as defined in section 702 of the Rehabilitation Act of 1973); or(5)any other entity that—(A)has expertise in delivering home- and community-based long-term services and supports to older adults or people with disabilities; or(B)partners with an organization with such expertise.(c)Eligible volunteers(1)Eligibility criteriaTo be eligible to serve as a volunteer in a local care corps program funded through a grant under this section, an individual shall—(A)be at least 18 years of age on or before December 31 of the calendar year in which the individual begins participation in the program;(B)agree to participate in the program for a period of not more than 2 years, consisting of not more than 2 terms of up to 1 year each;(C)submit an application to the grantee at such time, in such manner, and containing such information as the grantee may require;(D)pass a criminal background check as described in paragraph (2); and(E)agree to comply with such terms and conditions as the grantee may require.(2)Criminal background check(A)In generalBefore selecting any individual to serve as a volunteer in a local care corps program funded through a grant under this section, the grantee shall request a criminal background check of such individual, to be performed under similar terms and conditions as background checks performed pursuant to the pilot program under section 307 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.(B)Volunteer prohibitionsAn individual shall be ineligible to be a volunteer in such program if—(i)the individual refuses to consent to the criminal background check; or(ii)the criminal background check does not demonstrate to the grantee’s satisfaction that the individual is fit for service in such program.(d)Approved care services(1)In generalIn carrying out a local care corps program funded through a grant under this section, the grantee shall assign volunteers only for providing approved care services.(2)Approved care servicesApproved care services are services provided directly to individuals in need (as defined in paragraph (5)) in home-based or community-based settings that—(A)result in person-to-person, supportive relationships with each individual served;(B)support the achievement and maintenance of the highest level of independent living for each individual in need;(C)are supported by appropriate orientation, training, and professional supervision;(D)are provided in support of, or in coordination with, a caregiver, if applicable; and(E)support the autonomy, control, and choice of each individual served.(3)Prohibited ServicesIn performing duties as part of a local care corps program funded through a grant under this section, no volunteer shall provide—(A)professional health care services;(B)monitoring of and assistance with activities of daily living;(C)administrative support services of the program;(D)care in an institutional setting;(E)care prohibited under State law;(F)financial services;(G)care that the volunteer has not been properly trained to provide; or(H)any other services determined by the Secretary to be inconsistent with the purposes of local care corps programs funded under this section.(4)Guidance regarding scope of servicesThe Secretary shall issue guidance describing the scope of services that may be provided by volunteers as part of a local care corps program funded through a grant under this section. In issuing such guidance, the Secretary shall provide for a public notice and comment period of not less than 60 days before issuing the guidance in final form.(5)Individual in needIn this subsection, the term individual in need means an individual who—(A)is at least 60 years of age or has a disability as defined in section 3 of the Americans with Disabilities Act of 1990;(B)has difficulty with self-care or living independently; and(C)meets such other criteria as the grantee determines to be appropriate.(e)Training and standards of conduct(1)Preassignment training programAs a condition of receipt of a grant for a local care corps program under this section, an eligible entity shall agree to develop a training program that provides volunteers in such program with instruction in the skills necessary to carry out an assignment in the program. Such training shall include—(A)at least 40 hours of instruction for each volunteer for each term (of 1 year or less) to be served in such program, including—(i)training in cardiopulmonary resuscitation (CPR) and basic first aid; and(ii)training in how to recognize and report neglect, abuse, or exploitation;(B)additional training for volunteers whose assignment requires further instruction to care for specific dementias and disabilities; and(C)any other training the grantee determines to be appropriate.(2)Standards of conductAs a condition of receipt of a grant for a local care corps program under this section, an eligible entity shall agree to establish and enforce standards to promote proper conduct and discipline within such program.(f)Authorized benefits for volunteersAs a condition of receipt of a grant for a local care corps program under this section, an eligible entity shall agree to the following:(1)In generalThe eligible entity will provide for volunteers participating in the program to receive allowances, health insurance, and postservice educational awards, in accordance with this subsection.(2)Allowances(A)AuthorizationThe eligible entity will provide for each full-time volunteer to receive such living, travel, and leave allowances, and such housing, transportation, supplies, equipment, and subsistence as the eligible entity determines to be necessary for—(i)the volunteer’s maintenance; and(ii)to ensure the volunteer’s health and capacity to serve effectively.(B)Prorating living allowance for part-time volunteersThe amount provided as a living allowance under this subsection shall be prorated in the case of a participant who is not a full-time volunteer.(C)TreatmentAn allowance provided to a volunteer pursuant to this paragraph shall not be considered income for the purposes of determining eligibility for or benefit levels under any Federal or federally assisted program based on need.(3)Health insuranceThe eligible entity will provide access to health insurance coverage that qualifies as minimum essential health coverage under section 5000A(f) of the Internal Revenue Code of 1986 for each volunteer who is not otherwise enrolled in minimum essential health coverage.(4)Postservice Educational Award(A)In generalThe eligible entity will establish an educational award for volunteers.(B)Amounts(i)Number of awardsA volunteer may receive up to 2 educational awards under this subsection, one for each term of service as a volunteer.(ii)Amount for full term of serviceIn the case of a volunteer who completes a term of full-time service in the program for a period of 1 year, as determined by the eligible entity, such volunteer shall receive an educational award having a value equal to the maximum amount of a Federal Pell Grant under section 401 of the Higher Education Act of 1965 that a student eligible for such grant may receive in the aggregate (without regard to whether the funds are provided through discretionary or mandatory appropriations) for the award year.(iii)Incentive To pursue a health care profession(I)IncentiveIn the case of a volunteer who commits to using an educational award (or awards, if applicable) under this subsection for completion of a degree, a certificate, or training in a health care profession, or in a social services profession related to the delivery of long-term services and supports to older adults or people with disabilities or to their caregivers, the value of such awards shall be twice the value that would otherwise be applicable under clause (ii). The eligible entity may allow the volunteer to revise such commitment by choosing to complete a different such degree, certificate, or training than the volunteer originally intended.(II)Breach of commitmentIf a volunteer receives an incentive payment under subclause (I) by committing to completion of a degree, a certificate, or training, and the volunteer subsequently fails after a reasonable period to fulfill the commitment, the volunteer shall be liable to the eligible entity for the portion of the educational award that is attributable to such incentive payment.(iv)Amount for Other Periods of Service(I)First yearIn the case of a volunteer who completes less than a 1-year term of full-time service in the program, as determined by the eligible entity, such volunteer may receive a portion of the educational award described in clause (ii) or (iii) (as applicable) that corresponds to the quantity of service actually completed by the volunteer.(II)Second yearIn the case of a volunteer who completes more than 1 year of full-time service in the program, and less than 2 years of such service, as determined by the eligible entity, such volunteer may receive, for the portion of service exceeding 1 year, a portion of the educational award described in clause (ii) or (iii) (as applicable) that corresponds to the quantity of service actually completed by the volunteer.(v)LimitationIn no case shall the amount of an educational award under this subsection exceed the actual cost of attendance described in subparagraph (C)(i) or the actual cost of loans described in subparagraph (C)(ii), as applicable.(C)Uses of AwardAn educational award under this subsection shall be used to pay—(i)costs of attendance at an institution of higher education; (ii)costs of attendance for educational and training programs as determined by the Secretary; or (iii)government or commercial loans received by an individual for the cost of attendance at an institution of higher education.(5)Transfer of educational awards(A)In generalA volunteer who is eligible to receive an educational award pursuant to paragraph (4) may elect to transfer the award to a designated individual.(B)Applicable provisionsThe Secretary shall apply the provisions of paragraphs (2)(A)(ii), (3), (5), (6), (8)(A), and (8)(B) of section 148(f) of the National and Community Service Act of 1990 to the rule described in subparagraph (A) in a manner that is similar (as determined by the Secretary) to how such provisions are applied to section 148(f)(1) of such Act.(6)DefinitionsIn this subsection:(A)The term cost of attendance has the meaning given such term by section 472 of the Higher Education Act of 1965.(B)The term full-time means serving not fewer than 1,700 hours over a 1-year period.(C)The term institution of higher education has the meaning given such term under subsection (a) or (b) of section 101 of the Higher Education Act of 1965.(g)Application processTo seek a grant under this section, an eligible entity shall—(1)submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require; and(2)include in such application a description of the scope of the services, training, and professional supervision proposed to be provided, and the population to be served, through the entity’s local care corps program.(h)Nondisplacement(1)In generalAn application submitted under subsection (g)(1) shall contain assurances that—(A)prior to filing the application, the eligible entity has received consent from all appropriate State or local labor organizations, if any, representing workers in the area who are engaged in the same or similar work as that proposed to be carried out by the volunteer, to prevent the displacement and protect the rights of such employees; and(B)the eligible entity will not displace an employee, position, or volunteer, including partial displacement such as reduction in hours, wages, or employment benefits, as a result of the placement of a volunteer pursuant to this section.(2)Grievance procedure(A)In generalAs a condition of receipt of a grant for a local care corps program under this section, an eligible entity shall agree to establish and maintain a procedure for the filing and independent adjudication of grievances that meets the same requirements of the similar procedures under the National and Community Services Act of 1990 and that—(i)concern alleged violations of the assurances provided by the eligible entity under paragraph (1), including such grievances regarding proposed placements of volunteers and displacement of workers; and(ii)are brought by a labor organization or other interested individuals.(B)Initiation of procedureThe grievance procedure of an eligible entity under subparagraph (A) shall require grievances to be filed not later than 1 year after the date of the alleged occurrence of the event that is the subject of the grievance.(C)HearingThe grievance procedure of an eligible entity under subparagraph (A) shall provide for a hearing on any grievance to be conducted not later than 30 days after the filing of such grievance.(D)DecisionThe grievance procedure of an eligible entity under subparagraph (A) shall require—(i)a decision on a grievance to be made not later than 60 days after the filing of such grievance; and(ii)adjudication to be conducted by an independent, jointly selected arbitrator.(E)CostsIf a labor organization or other interested individual prevails on a grievance pursuant to the grievance procedure of an eligible entity under subparagraph (A), the eligible entity shall pay the total cost of such proceeding and the attorney’s fees of such labor organization or individual, as the case may be. In any other case, the cost of an arbitration adjudication proceeding pursuant to such procedure shall be divided evenly between the parties to the arbitration adjudication. A suit to enforce arbitration awards pursuant to the grievance procedure under subparagraph (A) may be brought in any Federal district court having jurisdiction over the parties without regard to the amount in controversy or the parties’ citizenship.(F)RemediesThe grievance procedure of an eligible entity under subparagraph (A) shall provide for remedies including—(i)prohibition of the placement of a volunteer;(ii)reinstatement of a displaced employee;(iii)payment of lost wages and benefits to a displaced employee; and(iv)other equitable relief as is necessary.(i)Additional grievance procedure for volunteers and individuals in needIn addition to the grievance produce established under subsection (h)(2), as a condition of receipt of a grant for a local care corps program under this section, an eligible entity shall agree to establish and maintain a procedure for resolving grievances that—(1)concern the program; and(2)are brought by volunteers participating in the program or individuals in need receiving services through the program.(j)Supplementation(1)In generalGrants under this section shall be used to supplement the level of State and local public funds expended for services of the type assisted under this section in the previous fiscal year.(2)Consideration of aggregate expendituresParagraph (1) is satisfied, with respect to a particular program receiving volunteer services pursuant to a grant under this section, if the aggregate expenditures for such program in the fiscal year in which services are to be provided will not be less than the aggregate expenditure for such program in the previous fiscal year, excluding any funds for services pursuant to this section. (3)EvaluationThe Secretary shall evaluate each application approved under this section and provide an annual report to Congress detailing each of the Secretary's determinations that the approved applications during the year did not supplant existing Federal or joint Federal-State programs in violation of this subsection. (k)CoordinationThe Secretary shall coordinate the program under this section with the programs of the Corporation for National and Community Service.(l)Reporting requirements(1)Reports to SecretaryAs a condition of receipt of a grant under this section for a local care corps program, an eligible entity shall agree to submit annual reports to the Secretary including—(A)the number of volunteers serving in the local care corps program of the eligible entity during the preceding fiscal year;(B)the demographic characteristics of those volunteers;(C)the hours of service of those volunteers;(D)the types of services provided by those volunteers;(E)a description of the population served by the eligible entity through the grant during the preceding fiscal year, including—(i)an estimate of the number of individuals served, disaggregated by race, ethnicity, age, socioeconomic status, and disability status; and(ii)identification of the type of settings in which the services were provided;(F)an evaluation of program operations, including screening and criminal history background checks of volunteers, in-person orientation and training programs for volunteers, recruitment and retention of volunteers, volunteer assignment and recognition, and outcomes for individuals receiving services through the program;(G)an evaluation of the satisfaction of individuals in need who have received or are receiving services through the program; and(H)recommendations, if any, for improving programs funded under this section.(2)Report to CongressNot later than the end of fiscal year 2021, the Secretary shall submit a report to Congress on local care corps programs funded under this section, including—(A)summaries of the information submitted to the Secretary pursuant to paragraph (1); and(B)recommendations, if any, for improving programs funded under this section to more directly improve the recruitment and retention of the home care worker force.(m)GuidanceThe Secretary shall issue guidance specifying, consistent with this section, the requirements which a local care corps program must meet to be funded through a grant under this section.340J–1.Authorization of appropriationsThere is authorized to be appropriated to carry out this subpart $10,000,000 for each of fiscal years 2020 through 2024, to remain available until expended..